                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

SODEXO AMERICA, LLC,

                    Plaintiff,                          8:17CV489

     vs.
                                                         ORDER
REGIONAL WEST HEALTH
SERVICES,

                    Defendant.


      After conferring with counsel,


      IT IS ORDERED:


      1)    On or before April 12, 2019, counsel shall confer with their clients
and they shall jointly propose four dates in May when counsel and their
respective client-decisionmakers are available to attend a full day settlement
conference before a magistrate judge. Those four proposed dates shall be
emailed to zwart@ned.uscourts.gov for review and selection of an available
magistrate judge.


      2)    The deposition deadline is continued to June 10, 2019.


      April 9, 2019.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
